ACCEPTED
                                                                                     03-14-00267-CV
                                                                                            4890595
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                4/14/2015 8:52:21 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                               No. 03-14-00267-CV

                                                                     FILED IN
                           In the Third Court of Appeals      3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                              4/14/2015 8:52:21 PM
                                  Austin, Texas
                                                                JEFFREY D. KYLE
                                                                      Clerk



                         DAISY WANDA GARCIA, APPELLANT

                                        v.

                        THOMAS LEE BAUMGARTEN, APPELLEE


                  APPEAL FROM CAUSE NO. D-1-GN-12-002429
               201ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                      HON. CHARLES RAMSEY PRESIDING


                           NOTICE OF APPEARANCE




John L. Foster                               Stephen Casey
Texas Bar No. 07289000                       Texas Bar No. 24065015
FOSTER RAMSEY                                CASEY LAW OFFICE, P.C.
812 San Antonio Street                       595 Round Rock West Drive
Suite 400                                    Suite 102
Austin, Texas 78701                          Round Rock, Texas 78681
512-476-4473                                 Telephone: 512-257-1324
512-474-1606 (Fax)                           Fax: 512-853-4098
jfoster@fosterramsey.com                     info@caseylawoffice.us
Lead Counsel

Counsel for Appellant
Daisy Wanda Garcia
      This notice hereby informs the Court of the appearance of undersigned
counsel Stephen Casey for the purposes of the contemporaneously filed Emergency
Motion to Abate. Attorney John L. Foster is still lead counsel for purposes of the
appeal.

                                        Respectfully submitted,

                                        /s/ Stephen Casey
                                        John L. Foster
                                        Texas Bar No. 07289000
                                        FOSTER RAMSEY
                                        812 San Antonio Street
                                        Suite 400
                                        Austin, Texas 78701
                                        512-476-4473
                                        512-474-1606 (Fax)
                                        jfoster@fosterramsey.com
                                        Lead Counsel

                                        Stephen Casey
                                        Texas Bar No. 24065015
                                        CASEY LAW OFFICE, P.C.
                                        595 Round Rock West Drive
                                        Suite 102
                                        Round Rock, Texas 78681
                                        Telephone: 512-257-1324
                                        Fax: 512-853-4098
                                        stephen@caseylawoffice.us


                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing notice was
served upon counsel for Appellee on Tuesday, April 14, 2015, via electronic
transmission:

      Nicholas Laurent, Counsel for Appellee
      nlaurent@mcginnislaw.com

                                               /s/ Stephen Casey




                                   Page 2 of 2